149 F.3d 1188
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Daniel OLIVER, Appellant,v.FEDERAL COMMUNICATIONS COMMISSION, Appellee.
No. 97-3642.
United States Court of Appeals, Eighth Circuit.
Submitted: April 30, 1998.Filed: May 1, 1998.

Appeal from the United States District Court for the Eastern District of Missouri.
Before BOWMAN, Chief Judge, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Daniel Oliver appeals the district court's1 dismissal of his complaint for failure to state a claim.  After a careful review of the record and the parties' submissions on appeal, we affirm the judgment for the reasons stated by the district court.  See 8th Cir.  R. 47B.


2
A true copy.



1
 The Honorable Charles A. Shaw, United States District Judge for the Eastern District of Missouri